Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 12/28/2020, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to the claims, the addition of new claims 31-32.  In view of such, the examiner has withdrawn the 35 USC 112 1st paragraph rejection.  Claims 1, 3-4, 20-21, 23-24, 27, and 31-32 are pending.

Allowable Subject Matter
Claims 1, 3-4, 20-21, 23-24, 27 and 31-32 are allowed.
The following is an examiner’s statement of reasons for allowance:  While the cited prior art discloses all that is taught previously, the examiner notes the cited and reviewed prior art, taken alone or collectively, fails to reasonably disclose or makes obvious the claimed requirement of using a thermoplastic material that has the starting MFI as claimed, i.e. is at least 15% outside the target MFI and/or MFI range as claimed when taken with the remaining claim requirements, specifically the real time viscosity is adjusted via an additive such that the MFI is controlled to the target MFI window.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID P TUROCY/Primary Examiner, Art Unit 1718